Name: Commission Decision of 28 July 1993 amending for the third time Decision 93/180/EEC concerning certain protection measures with regard to foot-and- mouth disease in Italy and repealing Decision 93/168/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  Europe;  agricultural activity
 Date Published: 1993-07-31

 Avis juridique important|31993D041993/419/EEC: Commission Decision of 28 July 1993 amending for the third time Decision 93/180/EEC concerning certain protection measures with regard to foot-and- mouth disease in Italy and repealing Decision 93/168/EEC Official Journal L 191 , 31/07/1993 P. 0131 - 0132COMMISSION DECISION of 28 July 1993 amending for the third time Decision 93/180/EEC concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC(93/419/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Council Directive 92/118/EEC and, in particular, Article 9, Whereas since 28 February 1993 several outbreaks of foot-and-mouth disesase have been declared in several regions in Italy; Whereas the Commission has sent missions to Italy to examine the foot-and-mouth-disease situation; Whereas the foot-and-mouth disease situation in Italy is liable to endanger the herds of other Member States of the trade in live biungulate animals and certain of their products; Whereas following the outbreaks of foot-and-mouth disease the Commission adopted several Decisions, particularly 93/180/EEC of 26 March 1993 concerning certain protective measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC (4), as last amended by Decision 93/336/EEC (5); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, been confined to certain parts of Italy's territory; Whereas as a result of serological testing and clinical examinations restrictions can be removed form the provinces of Benevento, Avellino, Napoli and Salerno; Whereas there is the possibility that illegal vaccination has been carried out in the province of Caserta and furthermore the origin of oubreaks in this province remains unknown; whereas it is necessary to retain restrictions in Caserta pending results of inquiries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/180/EEC is hereby amended as follows: 1. In Article 1 (2) and (3), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 2. In Article 2 (3), the words '93/336/EEC of 28 May 1993' are replaced by '93/414/EEC of 28 July 1993'. 3. In Article 3 (4), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 4. In Article 4 (4), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 5. In Article 5 (4), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 6. In Article 6 (3) and (4), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 7. In Article 7 (3), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 8. In Article 9 (3), the words '93/336/EEC of 28 May 1993' are replaced by '93/419/EEC of 28 July 1993'. 9. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 75, 30. 3. 1993, p. 21. (5) OJ No L 132, 29. 5. 1993, p. 143. ANNEX 1. Parts of the territory of Italy subject to restrictions on trade in live animals until 15 September 1993; the provinces of: Avellino, Benevento, Napoli, Salerno. 2. Parts of the territory of Italy subject to restrictions on trade in live animals: the province of: Caserta. 3. Parts of the territory of Italy subject to restrictions on the trade in meat obtained from animals originating in and slaughtered after 1 February and before 1 May 1993 and products prepared using such meat, and other animal products produced between those dates: the provinces of: Verona, Taranto, Bari, Brindisi, Foggia, Lecce and Reggio di Calabria. 4. Parts of the territory of Italy subject to restrictions on the trade in meat obtained form animals originating in and slaughtered after 1 February and before 15 June 1993 and products prepared using such meat, and other animal products produced between those dates: the provinces of: Cantanzaro, Cosenza, Potenza and Matera. 5. Parts of the territory of Italy subject to restrictions on the trade in meat obtained from animals originating in and slaughtered after 1 February and before 15 September 1993 and products prepared using such meat, and other animal products produced between those dates: the provinces of: Avellino, Benevento, Napoli, Salerno. 6. Parts of the territory of Italy subject to restrictions on the trade in meat obtained from animals originating in and slaughtered after 1 February 1993 and products prepared using such meat, and other animal products produced after that date: the province of: Caserta.